             Case 4:20-cv-01208 Document 41-7 Filed on 05/18/21 in TXSD Page 1 of 2




From:                              Jacob Stephens
Sent:                              Friday, December 13, 2019 1:01 PM
To:                                'Christopher Ramey'
Cc:                                'Marc Sherrin'
Subject:                           FW: Steadfast / Lee - Draft of Settlement Agreement
Attachments:                       Settlement and Release Agreement (12 11 2019).docx; Special Warranty Deed 2111
                                   Oatfield (Settlement).docx; Special Warranty Deed 2113 Oatfield (Settlement).docx


Have you had an opportunity to review the settlement agreement? Also, I have prepared a draft of the special warranty
deeds conveying the properties to the lenders listed in the deed of trust and I have attached a copy of the drafts.

Because the lenders who are trusts cannot hold property, we will need the names of the trustees for each of the trusts.
Also, is Vincent Investments a corporate entity? If so, we likely want to put the correct corporate name/form in the
deeds.

If you have any questions or wish to discuss, please do not hesitate to call.

Thanks,
Jacob




From: Jacob Stephens
Sent: Wednesday, December 11, 2019 4:31 PM
To: 'Christopher Ramey' <ramey@rameylegal.com>
Cc: 'Marc Sherrin' <marc@steadfastfunding.com>
Subject: Steadfast / Lee - Draft of Settlement Agreement

Gentlemen,

Attached for your review is the draft of the settlement agreement I have prepared for the lawsuit with George Lee.
Please let me know if you have any proposed changes or comments.

Thanks,
Jacob
                                                                                                    Exhibit 6.2

                                                              1
          PLAINTIFF 007975
  Case 4:20-cv-01208 Document 41-7 Filed on 05/18/21 in TXSD Page 2 of 2




                                    2
PLAINTIFF 007976
